Citation Nr: 0713623	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-28 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a neck injury, with associated headaches, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of a low back injury with degenerative disc disease 
of the lumbar spine, status-post discectomy and fusion of L4-
S1, currently rated as 20 percent disabling.

3.  Entitlement to a temporary total rating based on need for 
convalescence following L4-5 and L5-S1 anterior discectomy 
and anterior fusion, pursuant to the provisions of 38 C.F.R. 
§ 4.30 (Paragraph 30 benefits).

4.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1983 to July 
1992.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision of the RO that denied 
disability ratings in excess of 10 percent for service-
connected residuals of a neck injury with associated 
headaches and for service-connected residuals of a low back 
injury; denied a temporary total rating based on need for 
convalescence following a L4-5 and L5-S1 anterior discectomy 
and anterior fusion; and denied service connection for 
cervical disc disease and for disc disease of the lumbar 
spine.  The veteran timely appealed.

In May 2006, the RO increased the disability evaluation to 
30 percent for residuals of a neck injury with associated 
headaches, effective July 20, 2001; and increased the 
disability evaluation to 20 percent for residuals of a low 
back injury with degenerative disc disease, effective 
July 20, 2001.

Because higher evaluations are available, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, each of the claims remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In November 2006, the veteran testified during a 
videoconference hearing before the undersigned at the RO.  
During the hearing, the undersigned granted the veteran's 
request for a 60-day abeyance to submit additional 
documentary evidence.  Later that same month the veteran 
submitted additional evidence to the Board, waiving initial 
RO consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2006).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2006) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has reported that 
she is unemployed, has submitted evidence of medical 
disability, and is claiming the maximum rating.  Her inferred 
claim for a TDIU is referred to the RO for initial 
adjudication.

The issue of an increased disability rating for residuals of 
a low back injury with degenerative disc disease of the 
lumbar spine, status-post discectomy and fusion of L4-S1, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a neck injury with associated headaches are 
manifested primarily by severe limitation of motion and 
additional functional loss due to pain; ankylosis, 
intervertebral disc syndrome, incapacitating episodes, and 
doctor prescribed bed rest are not demonstrated.

2.  The L4-5 and L5-S1 anterior discectomy and anterior 
fusion that the veteran underwent on December 19, 2001, 
required convalescence through January 31, 2002.

3.  The competent evidence establishes that the veteran 
currently does not have degenerative disc disease of the 
cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of a neck injury with associated 
headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5237 (2006), and 5290 (2002).

2. The criteria for entitlement to Paragraph 30 benefits 
based on convalescence through January 31, 2002, following 
L4-5 and L5-S1 anterior discectomy and anterior fusion 
performed on December 19, 2001, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.30 (2006).

3.  The criteria for service connection for degenerative disc 
disease of the cervical spine are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through October 2001 and March 2006 letters, the RO notified 
the veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked her if she had any additional 
evidence to submit, and thereby put her on notice to submit 
information or evidence in her possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
each of the veteran's claims was re-adjudicated by the agency 
of original jurisdiction after notice was provided.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006). 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.

The Board notes that the October 2001 letter pertained to 
service connection for residuals of a low back injury and 
not, per se, to residuals of a neck injury with associated 
headaches.  Because service connection has already been 
established for both residuals of a low back injury and for 
residuals of a neck injury with associated headaches, each of 
those claims has been more than substantiated; thus, VCAA 
notice is no longer required.  Dingess/Hartman, 19 Vet. App. 
at 490.  

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims decided on appeal, reports of 
which are of record.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Evaluation of Residuals of a Neck Injury with Associated 
Headaches

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The RO has evaluated the residuals of a neck injury with 
associated headaches under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5290, as 30 percent disabling. The currently 
assigned 30 percent disability rating is the maximum rating 
under that diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claim under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 30 percent evaluation is assigned for favorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
cervical spine limited to 15 degrees or less.  A 40 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for unfavorable ankylosis of 
the entire spine, or the entire thoracolumbar spine, which 
are not relevant to the veteran's claims.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and the new 
Diagnostic Code 5243 (2003), a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
months.  A maximum, 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243 (2006); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).

In this case, the RO has considered the veteran's claim for 
an increased disability rating under both the former and 
revised schedular criteria (see May 2006 supplemental 
statement of the case (SSOC)); as such, there is no due 
process bar to the Board doing likewise.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In evaluating the veteran's disability, the Board will 
consider not only the criteria of the currently assigned 
diagnostic code, but also the criteria of other potentially 
applicable diagnostic codes.

An MRI scan of the cervical spine in June 1998 identified no 
disc herniation and no intrinsic cord abnormalities.  There 
was some evidence of spasm from the standpoint of altered 
postural change.  The examiner noted some mild bulging of 
four different discs that was consistent with a 35-year old 
person, and that these radiographic abnormalities did not 
designate spinal pathology.

X-rays taken of the cervical spine in September 1998 revealed 
no compression fractures or subluxations.  Disc spaces, as 
well as spinous processes, appeared normal.  Facet joints and 
posterior elements were preserved.

An MRI scan of the cervical spine in April 2001 identified 
tiny central subligamentous disc protrusions at C3-4 and C5-6 
that did not appear to result in any effect upon the cervical 
cord, and minimal disc bulge at C4-5 that did not result in 
significant central canal or foraminal stenosis.

During a November 2001 VA examination, the veteran reported 
that she sustained cervical and lumbar spine injuries in a 
1989 motor vehicle accident while her vehicle was stopped and 
rear-ended from another vehicle exiting the highway.  On 
examination, range of motion of the cervical spine was to 30 
degrees on forward flexion; to 40 degrees on extension; to 15 
degrees on lateral flexion; and to 20 degrees on rotation to 
the right and left.  The examiner noted tenderness at the 
limits of range of motion.  X-rays revealed marked 
straightening of the neck.
   
Private medical records reflect that the veteran complained 
of intermittent dull neck pain that did not radiate in June 
2002.  The examiner diagnosed cervicalgia and degenerative 
joint disease of the cervical spine.

The report of an August 2005 VA examination reveals diffuse 
cervical tenderness to palpation, with pain throughout her 
entire range of motion.  The veteran was unable to perform 
any repetitive motion secondary to pain.  The veteran 
reported flare-ups of neck pain brought about by extended 
driving and extended activities that involved looking up-
e.g., washing dishes, folding and hanging clothes, and 
performing duties as a mail handler in her last job.  X-rays 
revealed C1 through C7 vertebral bodies to be well 
visualized.  The assessment was chronic cervical strain 
without any evidence of degenerative disc disease on X-rays.
  
As previously noted, degenerative joint disease is evaluated 
on the basis of limitation of motion.  Diagnostic Code 5003.  

Under former Diagnostic Code 5290, a maximum 30 percent 
evaluation requires severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2002).

Higher evaluations are assigned for ankylosis, but the 
veteran retains significant neck motion, and thus does not 
have ankylosis.  The provisions of 38 C.F.R. § 4.40, 4.45, 
4.59, are not for consideration where, as in this case, the 
veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

Here, the evidence does not reflect a fractured vertebra (or 
residuals thereof), or ankylosis of the cervical spine to 
warrant a disability rating in excess of 30 percent under 
former Diagnostic Codes 5285 or 5287 (renumbered 5235 to 
5243).

Nor does the evidence reflect that a disability rating in 
excess of 30 percent is warranted under any applicable 
criteria pertaining to the cervical spine.  Notwithstanding 
the mild disc bulging noted on MRI scan and determined as not 
reflective of spinal pathology, there is no evidence of 
cervical disc disease.  Records reflect that the veteran has 
not been diagnosed with intervertebral disc syndrome of the 
cervical segment of the spine to warrant an increased 
disability rating on the basis of disc disease.  In fact, the 
veteran has not had any periods of doctor prescribed bed 
rest, and no incapacitating episodes are shown.  Likewise, 
there is no evidence of neurological deficits sufficient to 
warrant a separate compensable disability rating under any 
diagnostic code.  Unfavorable ankylosis of the cervical spine 
has not been shown.  Accordingly, there is no basis for a 
disability evaluation in excess of the currently assigned 
30 percent rating for the veteran's residuals of a neck 
injury with associated headaches under the revised criteria.   
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2006).

The Board notes that, in this case, the evidence does not 
reflect headaches that are characteristic either of 
migraines, or of prostrating attacks under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  VA correctly did not assign 
a separate, compensable disability rating for headaches.

There is no showing that the veteran's service-connected 
residuals of a neck injury with associated headaches have 
resulted in so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in 
the September 2003 statement of the case).  

In this regard, the Board notes that the veteran's service-
connected residuals have not been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  

The Board has noted that the issue of entitlement to a TDIU 
has been raised.  However, this issue involves criteria 
distinct from that for an increased schedular, or 
extraschedular evaluation.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

The record does not show marked interference with any current 
employment (i.e., beyond that contemplated in the assigned 
evaluation), and the veteran's service-connected disability 
has not required any periods of recent hospitalization.  
While the veteran did report interference in her former 
employment as a mail handler, there is no evidence of 
impaired earnings attributed to this specific disability.  
Accordingly, the Board cannot conclude that her service-
connected disability results in marked interference with 
employment, or that consideration of an extraschedular 
evaluation is otherwise warranted.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of an 
increased disability rating for the veteran's claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2006).

III.  Temporary Total Rating Based on Need for Convalescence

A temporary total (100 percent) disability rating for 
convalescence purposes will be assigned, for up to three 
months, without regard to other provisions of the Schedule, 
when it is established that treatment of a service-connected 
disability resulted in the following:

(1) Surgery necessitating at least one 
month of convalescence.

(2) Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight bearing prohibited).

3) Immobilization by cast, without 
surgery, of one major joint or more.

38 C.F.R. § 4.30 (2006).  Furthermore, extensions of 
temporary convalescent ratings, for up to three months for 
item number (1) above, and up to six months for items (2) and 
(3) above, are available.  38 C.F.R. § 4.30.

The record shows that the veteran underwent L4-5 and L5-S1 
anterior discectomy and anterior fusion on December 19, 2001.  
No complications were reported.

In support of the veteran's claim for Paragraph 30 benefits, 
the veteran submitted the operative report and a statement 
from her orthopedic surgeon, dated in December 2001, 
confirming that the veteran had undergone surgery and should 
remain off work.  Eight days after surgery her wounds were 
clean and dry.  Her only symptom was incisional pain.  She 
was using a walker.  At the end of January 2002 she was using 
a cane only for prolonged walking.  Her pain was much better.  
On April 2 she was described as basically asymptomatic.  She 
was attending school.  The orthopedic surgeon also completed 
a workers' compensation status report, indicating that the 
veteran's back condition, which restricted lifting and 
bending, prevented her from returning to work prior to June 
2002.

Given the orthopedic surgeon's findings that the veteran's 
back condition prevented her from returning to work prior to 
June 2002, the December 2001 operative report, and the 
reports of late December and late January, the Board finds 
that the L4-5 and L5-S1 anterior discectomy and anterior 
fusion performed on December 19, 2001, required convalescence 
through January 31, 2002.  The criteria for Paragraph 30 
benefits are accordingly met, and the claim is granted.  
After that date however, the veteran's work status was 
affected by her back disability itself rather than her 
recovery from surgery.

IV.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. 3.307, 3.309 (2006).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

Service medical records at enlistment in November 1983 show 
no defects, and the veteran is presumed to have been in sound 
condition at entry.

In this case, as noted above, the veteran first sustained 
injuries to her neck and back during service in a motor 
vehicle accident in 1989.
 
Service connection has been established for residuals of a 
neck injury and for residuals of a low back injury with 
degenerative disc disease of the lumbar spine, status-post 
discectomy and fusion of L4-S1.

Service connection is available on a secondary basis for 
disease or disability that is proximately due to a service 
connected disease or disability.  38 C.F.R. § 3.310(a).  The 
regulation has been interpreted as permitting secondary 
service connection where a service connected disease or 
disability aggravates the claimed disease or injury.  Allen 
v. Brown, 7 Vet. App.  439 (1995). 

The Board finds that the only evidence in support of the 
veteran's claim includes service medical records of a bone 
scan following the motor vehicle accident that noted a mild 
increased uptake of radiopharmaceutical at C2-3, which may 
have represented degenerative change but could not completely 
exclude discitis; and MRI scans in June 1998 and in April 
2001 that reveal tiny central subligamentous disc protrusions 
at C3-4 and C5-6, and minimal disc bulge at C4-5.  Each of 
the MRI scans, however, has been interpreted as either having 
no effect upon the cervical cord or as having no spinal 
pathology.
 
The veteran has not been diagnosed, nor does X-ray evidence 
reflect, degenerative disc disease of the cervical spine.

Additional evidence against the veteran's claim includes the 
report of the August 2005 examination, in which the examiner 
diagnosed chronic cervical strain without any evidence of 
degenerative disc disease on X-rays.  There is no contrary 
opinion of record.

Although the veteran has asserted that she has degenerative 
disc disease of the cervical spine, she is a layperson, and 
lacks the requisite medical knowledge to make a competent 
diagnosis of a disability.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Accordingly, notwithstanding the veteran's assertions, there 
is no competent evidence that she currently has degenerative 
disc disease of the cervical spine.

Because the evidence weighs against a current diagnosis of 
degenerative disc disease of the cervical spine, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).
  

ORDER

An increased rating for residuals of a neck injury with 
associated headaches is denied.

A temporary total rating, pursuant to the provisions of 38 
C.F.R. § 4.30, based on convalescence following L4-5 and L5-
S1 anterior discectomy and anterior fusion performed on 
December 19, 2001, is granted through January 31, 2001.

Service connection for degenerative disc disease of the 
cervical spine is denied.


REMAND

The veteran contends that the service-connected residuals of 
a low back injury with degenerative disc disease of the 
lumbar spine, status-post discectomy and fusion of L4-S1, are 
more severe than currently rated, and warrant an increased 
disability rating.

Under current rating criteria, the veteran's residuals of a 
low back injury with degenerative disc disease of the lumbar 
spine, status-post discectomy and fusion of L4-S1, can be 
evaluated on the basis of their orthopedic and neurological 
manifestations.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (1), 38 C.F.R. § 4.71a (2006).

Several outpatient treatment records reflect radiating pain 
to the lower extremities.  The veteran has not been afforded 
a VA neurological examination.  The record shows that the 
veteran underwent a VA examination in August 2005.  This 
examination contained some neurological findings, but not all 
of the information needed to evaluate her claim.

In November 2006, the veteran testified that her low back 
pain has progressively worsened, that she wears a back brace 
and uses a TENS unit, and that she is just nonfunctional 
without medication.

The veteran has also indicated that recent treatment records 
may be obtained from John K. Burkus, M.D., at the following 
address:  Hughston Clinic, 2311 Lake Park Drive, Northwest 
Plaza, Albany, Georgia 31705.

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
residuals of a low back injury with 
degenerative disc disease of the lumbar 
spine, status-post discectomy and fusion 
of L4-S1 since September 2005.  After 
securing the necessary release(s), obtain 
these records, including those of Dr. 
Burkus..

2.  Afford the veteran a VA neurological 
examination and a VA orthopedic 
examination, for evaluation of the 
service connected residuals of a low back 
injury with degenerative disc disease of 
the lumbar spine, status-post discectomy 
and fusion of L4-S1.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiner(s), and the report of the 
examination should note review of the 
claims folder.  

The examiner should identify all current 
neurological symptoms associated with the 
veteran's lumbar spine disability.  The 
examiner should specify the nerves 
involved, note whether there is 
associated atrophy, or weakness, and 
express an opinion as to the severity of 
the disability for each nerve involved.

The examiner should specifically report 
the ranges of motion of the thoracolumbar 
spine, or whether any segment of the 
spine is ankylosed.  

If ankylosed, the examiner should report 
whether the spine is held in flexion or 
extension with any of the following: 
difficulty walking because of a limited 
line of vision, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation, or neurologic symptoms due 
to nerve stretching.

The examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine disability.  If pain on motion is 
present, the examiner should indicate at 
which point pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss due to pain and/or 
any other symptoms noted during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

The examiner should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician); 
specifically, whether, over the last 12-
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

The examiner should also render specific 
findings as to whether there is listing 
of the whole spine to one side, and 
whether the Goldthwaite's sign is 
positive; and whether there is any 
abnormal spine contour (such as 
scoliosis, reverse lordosis, or abnormal 
kyphosis).

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

3.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a copy of any 
notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claim with consideration of all 
applicable criteria for evaluating the 
veteran's service-connected residuals of 
a low back injury with degenerative disc 
disease of the lumbar spine, status-post 
discectomy and fusion of L4-S1. 

5.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case (SSOC) before the 
claims file is returned to the Board, if 
otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


